Citation Nr: 1043554	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-37 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a skin disability, to 
include chronic urticaria, xerosis, eczema, tinea cruris, tinea 
pedis with onychomyocosis, punctate keratolysis, and calluses of 
the feet, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for difficulty with 
breathing.

3.  Entitlement to service connection for loss of vision (claimed 
as swollen eyes).

4. Entitlement to service connection for lack of sleep.

5.  Entitlement to service connection for dentures.

6. Entitlement to service connection for a psychiatric disorder, 
to include a nervous condition with adjustment disorder and 
posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 
1984.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefits sought on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

A remand is required in order to afford the Veteran a Travel 
Board hearing.  The Veteran was scheduled for a videoconference 
hearing before a Veterans Law Judge (VLJ) on August 27, 2010.  
The Veteran's representative submitted a statement on August 18, 
2010, requesting that the Veteran's hearing be rescheduled.  The 
Veteran's representative also requested that the Veteran be 
afforded a Travel Board hearing, instead of a videoconference 
hearing.  The Veteran did not appear for the August 27, 2010, 
videoconference hearing.  Therefore, a remand is required in 
order to afford the Veteran his clearly requested Travel Board 
hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Provide the Veteran and his 
representative reasonable advance notice of 
the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



